

115 S3162 IS: Border Zone Reasonableness Restoration Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3162IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Leahy (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide oversight of the border zone in which Federal agents may conduct vehicle checkpoints and
			 stops and enter private land without a warrant, and to make technical
			 corrections.
	
 1.Short titleThis Act may be cited as the Border Zone Reasonableness Restoration Act of 2018. 2.Oversight of power to enter private land and stop vehicles without a warrant (a)In generalSection 287(a) of the Immigration and Nationality Act (8 U.S.C. 1357(a)) is amended—
 (1)in paragraph (5), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (3)by redesignating paragraphs (4) and (5) as subparagraphs (E) and (F), respectively;
 (4)in the matter preceding subparagraph (A), as redesignated—
 (A)by inserting (1) before Any officer;
 (B)by striking Service and inserting Department of Homeland Security;
 (C)by striking Attorney General and inserting Secretary of Homeland Security; and
 (D)by inserting , to the extent permitted by the Fourth Amendment to the Constitution of the United States after warrant; (5)in paragraph (1), by striking subparagraph (C), as redesignated, and inserting the following:
					
 (C)within a distance of 25 air miles from any external boundary of the United States, or such distance as may be prescribed by the Secretary pursuant to paragraph (2), to board and search for aliens any vessel within the territorial waters of the United States and any railway car, aircraft, conveyance, or vehicle for the purpose of patrolling the border to prevent the illegal entry of aliens into the United States; provided that no vehicle may be stopped at a fixed checkpoint under this subparagraph beyond a distance of 10 air miles from any such external boundary without reasonable suspicion that an individual in such vehicle is inadmissible or otherwise not entitled to enter or remain in the United States;
 (D)within a distance of 10 air miles from any such external boundary, or such distance as may be prescribed by the Secretary pursuant to paragraph (2), to have access to private lands, but not dwellings, for the purpose of patrolling the border to prevent the illegal entry of aliens into the United States;; and
 (6)by inserting after the flush text following subparagraph (F), as redesignated, the following:
					
 (2)(A)(i)The Secretary of Homeland Security may establish for a sector or district a distance less than or greater than 25 air miles, but in no case greater than 100 air miles, as the maximum distance from an external boundary of the United States in which the authority described in paragraph (1)(C) may be exercised, if the Secretary certifies that such a distance is necessary for the purpose of patrolling the border to prevent the illegal entry of aliens into the United States, and justified by the considerations listed in subparagraph (B).
 (ii)The Secretary of Homeland Security may establish for a sector or district a distance less than or greater than 10 air miles, but in no case greater than 25 air miles, as the maximum distance from an external boundary of the United States in which the authority described in paragraph (1)(D) may be exercised, if the Secretary certifies that such a distance is necessary for the purpose of patrolling the border to prevent the illegal entry of aliens into the United States, and justified by the considerations listed in subparagraph (B).
 (B)In making the certifications described in subparagraph (A), the Secretary shall consider, as appropriate, land topography, confluence of arteries of transportation leading from external boundaries, density of population, possible inconvenience to the traveling public, types of conveyances used, reliable information as to movements of persons effecting illegal entry into the United States, effects on private property and quality of life for relevant communities and residents, consultations with affected State, local, and tribal governments, including the governor of any relevant State, and other factors that the Secretary considers appropriate.
 (C)A certification made under subparagraph (A) shall be valid for a period of 5 years and may be renewed for additional 5-year periods. If the Secretary finds at any time that circumstances no longer justify a certification, the Secretary shall terminate the certification.
 (D)The Secretary shall submit an annual report to the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security of the House of Representatives that identifies— (i)the number of certifications made under subparagraph (A); and
 (ii)for each such certification, the sector or district and reasonable distance prescribed, the period of time the certification has been in effect, and the factors justifying the certification..
				(b)Technical and
		conforming amendments
				(1)Authorities
 without a warrantSection 287(a) of the Immigration and Nationality Act (8 U.S.C. 1357(a)), the undesignated matter following paragraph (2), as added by subsection (a)(5), is amended—
 (A)by inserting (3) before Under regulations;
 (B)by striking paragraph (5)(B) both places that term appears and inserting subparagraph (F)(ii);
 (C)by striking (i) and inserting (A);
 (D)by striking (ii) establish and inserting (B) establish;
 (E)by striking (iii) require and inserting (C) require; and
 (F)by striking clause (ii), and (iv) and inserting subparagraph (B), and (D).
					(2)Conforming
 amendmentSection 287(e) of such Act (8 U.S.C. 1357(e)) is amended by striking paragraph (3) of subsection (a), and inserting subsection (a)(1)(D),.
				